Citation Nr: 1138112	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-38 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a thoracic and lumbar spine disability.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to service connection for bilateral wrist disability other than carpal tunnel syndrome.

5. Entitlement to service connection for bilateral knee disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June to December 1988, January to March 1991, in August 1996, April to September 2003, and from June 2004 to March 2006.

These matters come before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

In December 2007, the Veteran testified before a Decision Review Officer in Cleveland, Ohio.  A transcript of that hearing is of record.

In August 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The  issue of entitlement to service connection for bilateral hand disability claimed as secondary to cervical spine and carpal tunnel syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See Board hearing testimony pages 48 - 51.)  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a cervical spine disability, a thoracic and lumbar spine disability, bilateral carpal tunnel syndrome, and bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

On August 17, 2011, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw his appeal on the issue of entitlement to service connection for bilateral wrist disability other than carpal tunnel syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for bilateral wrist disability other than carpal tunnel syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, at an August 2011 Board hearing, indicated that it was his intent to withdraw the appeal for entitlement to service connection for bilateral wrist disability other than carpal tunnel syndrome.  (See Board hearing transcript, pages 48 - 51)  Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for bilateral wrist disability other than carpal tunnel syndrome.


ORDER

The appeal as to the issue of entitlement to service connection for bilateral wrist disability other than carpal tunnel syndrome is dismissed.


REMAND

The Veteran avers that his disabilities are related to a fall in service in May 2003.  The Board finds that there is insufficient evidence of record to decide the Veteran's claims.  Specifically, the record reflects that there may be pertinent medical records which have not been associated with the claims file.  The Board finds that VA should attempt to obtain all medical records and disability benefit records as discussed below, and associate them with the claims file.

Cervical spine, and Thoracic and Lumbar spine 

A September 2000 private medical record reflects that the Veteran had "a very tiny disc protrusion seen [in] the mid thoracic spine; however, it does not touch or compress thoracic cord".  No other contemporaneous records from this disability are associated with the claims file.

July 2003 medical records reflect that the Veteran had a history of a herniated nucleus pulposus (HNP), a history of degenerative joint disease at L5-S1, and a history of 10 - 15 years of myalgia (progressive), and peripheral neuropathy.

An October 2003 STR reflects that the Veteran had a history of spondylisthesis of the lumbar spine.  

A November 2005 private medical report by Dr. P.H. reflects that the Veteran had developed chronic neck and back pain while working as a fireman/paramedic between 1990 and 2001, and that he underwent chiropractic treatment which consisted of spinal manipulation, EMS, ultrasound, and traction.  It was also noted that in 2000, he sustained an injury while on a paramedic call and he developed acute pain in the base of his neck and upper back.  He was diagnosed with a T6 disc herniation and underwent a neurosurgical consultation.  

A December 2005 medical record reflects that the Veteran had history of chronic thoracic pain since 2000 with diagnosis of T6-7 herniation.

The record also reflects that the Veteran is in receipt of firefighter disability benefits at an evaluation of 25% disability.  

The Board finds that workman's compensation records and treatment records from 1990 to 2003 should be associated with the claims file.  The Board finds that treatment records for treatment for myalgia and peripheral neuropathy from 1988 to 2003 should be associated with the claims file.

Bilateral carpal tunnel syndrome

October 2003 and March 2005 medical records reflect that the Veteran had a history of bilateral carpal tunnel syndrome in the 1990s which was treated with therapy.  The Board finds that disability records and treatment records from the 1990s for carpal tunnel syndrome should be associated with the claims file.

Bilateral knee disability

At the Board hearing and the RO hearing, the Veteran denied having a pre-existing knee disability.  However, July 2003 medical records reflect a past medical history of bilateral knee "problems with cartilage in the past", knee problems (meniscal), and a fractured patella.

In addition, a December 2005 physical medicine and rehabilitation medical evaluation record reflects that the Veteran had a history of a left patellar fracture in 1998 or 1999.  

The Board finds that records from the 1998 to 2003 for knee complaints and/or treatment should be associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA, military, and private) from whom he has received medical treatment (to include chiropractic and physical therapy), and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each identified provider for 1) a 2000 injury received while working as a firefighter/EMS, 2) neck and back pain from 1990 to 2001, 3) spondylisthesis/herniated nucleus pulposus of the lumbar spine prior to July 2003, 4) T6-7 disc herniation, 5) bilateral carpal tunnel in the 1990s, 6) left patellar fracture in approximately 1998 or 1999, and meniscus complaints prior to 2003,and 7) myalgia and peripheral neuropathy from 1988 to 2003.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, not already associated with the claims file.  

2.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for all records considered in conjunction with a Workman's Compensation or Firefighters disability claim related to a neck and/or back injury received while on a paramedic call in approximately 2000, as well as a copy of the determination on any such claim.  After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain all pertinent records, not already associated with the claims file.

If any of the above searches for any such records yields negative results, this fact should be noted in the claims folder.  Any documents received by VA should be associated with the claims folder.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


